United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 22-1549
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Skyler F. Sanders

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                             Submitted: August 9, 2022
                              Filed: August 24, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Skyler Sanders received a 96-month sentence after a jury found him guilty of
possession with intent to distribute cocaine base. 21 U.S.C. § 841(a)(1), (b)(1)(B).
An Anders brief suggests that the sentence is substantively unreasonable. See
Anders v. California, 386 U.S. 738 (1967).
       We conclude that the sentence is substantively reasonable. See United States
v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a within-Guidelines
sentence is presumed reasonable). The record establishes that the district court1
sufficiently considered the statutory sentencing factors, 18 U.S.C. § 3553(a), and did
not rely on an improper factor or commit a clear error of judgment. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc); see also United
States v. Gray, 533 F.3d 942, 944 (8th Cir. 2008) (examining the entire sentencing
record).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
        The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
                                         -2-